DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 includes the limitation(s): “…an inner mandrel concentrically positioned at least partially within the upper mandrel and coupled with the muleshoe; and the muleshoe.” It is unclear whether the limitation “and the muleshoe.” requires the inner mandrel to be partially within the muleshoe as well as coupled to the muleshoe, if the inner mandrel is required to be concentrically positioned within the muleshoe, or if the inner mandrel is required to be both concentric with and coupled to the muleshoe. 
Claims 11-18 are rejected based on dependency from a rejected claim.
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 
Allowable Subject Matter
Claims 1-9, 19-20 are allowed.
Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 11-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach or suggest the following as specifically called for in the claimed combination a muleshoe guide assembly comprising: 
an upper mandrel having an upper end  adapted to couple to well equipment and a lower end with a slot along an arc of the lower end, wherein the slot allows  a muleshoe to tilt into the slot; an inner mandrel concentrically positioned at least partially within the upper mandrel; a muleshoe concentric to at least a lower portion of the inner mandrel; and a spring positioned between an inner diameter of the upper mandrel and an outer diameter of the inner mandrel and approximately opposite the slot, wherein the spring tilts the muleshoe towards the slot.
	 
The closest prior art references are as follows:


a muleshoe concentric to at least a lower portion of the inner mandrel; and a spring positioned between an inner diameter of the upper mandrel and an outer diameter of the inner mandrel and approximately opposite the slot, wherein the spring tilts the muleshoe towards the slot.

Restarick (US 4321965) teaches a muleshoe guide assembly comprising: 
an upper mandrel (Restarick 26) having an upper end (Restarick near 27) adapted to couple to well equipment and a lower end (Restarick near 40) an inner mandrel (Restarick 35) concentrically positioned at least partially within the upper mandrel and coupled with a muleshoe (Restarick 50); and the muleshoe but does not expressly state the assembly is adapted to allow the muleshoe to tilt out of longitudinal alignment with the upper mandrel; 

Ahmed (US 20130299188) teaches a muleshoe guide assembly comprising: an upper mandrel (Ahmed 104) having an upper end (Ahmed near 105) adapted to couple to well equipment and a lower end (Ahmed near 106) with a slot along (Ahmed near 106, Fig. 1C, 1E) an arc (Ahmed near 116) of the lower end, wherein the slot allows 

Kinnan (US 5111891) teaches a muleshoe guide assembly comprising: an upper mandrel (Kinnan 12) having an upper end (Kinnan near 18) adapted to couple to well equipment and a lower end (Kinnan near 15) with a slot along (Kinnan near 15) an arc (Kinnan near 15) of the lower end, wherein the slot allows (Kinnan Fig. 7) a muleshoe (Kinnan 22) to tilt into the slot; but does not expressly state an inner mandrel concentrically positioned at least partially within the upper mandrel; 
a muleshoe concentric to at least a lower portion of the inner mandrel; and a spring positioned between an inner diameter of the upper mandrel and an outer diameter of the inner mandrel and approximately opposite the slot, wherein the spring tilts the muleshoe towards the slot.

Corbett (US 20060207769) teaches a muleshoe guide assembly comprising: an upper mandrel (Corbett 24) having an upper end adapted to couple to well equipment and a lower end (Corbett near 36), the lower end having a tab (Corbett 56) extending longitudinally downward; but does not expressly state an inner mandrel inside at least a lower portion of the upper mandrel; a spring wrapped around the inner mandrel; and a .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/David Carroll/           Primary Examiner, Art Unit 3674